Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 1 of 18   PageID #: 1821



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 13-00021 SOM (04)
                               )
           Plaintiff,          )           ORDER DENYING DEFENDANT
                               )           ROCHELLE PHILLIPS’S MOTION
                               )           FOR COMPASSIONATE RELEASE
                               )
      vs.                      )
                               )
 ROCHELLE PHILLIPS,            )
                               )
           Defendant.          )
                               )
 _____________________________ )

              ORDER DENYING DEFENDANT ROCHELLE PHILLIPS’S
                    MOTION FOR COMPASSIONATE RELEASE

 I.          INTRODUCTION.

             Defendant Rochelle Phillips entered a guilty plea and

 was subsequently convicted of drug crimes.         She is serving a 120-

 month prison sentence and has a scheduled release date of July

 19, 2021.    In seeking compassionate release under 18 U.S.C.

 § 3582(c)(1)(A), Phillips relies primarily on the COVID-19

 pandemic.    Because she fails to demonstrate an extraordinary and

 compelling reason warranting a sentence reduction, her motion is

 denied.

 II.         BACKGROUND.

             In March 2014, this court sentenced Phillips to 120

 months of imprisonment, 5 years of supervised release, and a $300

 special assessment with respect to her drug crimes involving

 significant amounts of drugs, including 1,450.89 grams of “ice,”
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 2 of 18    PageID #: 1822



 2,721.6 grams of marijuana, and 559.91 grams of generic

 methamphetamine.     See ECF Nos. 259, 261, and 263, PageID # 1050.

             Phillips, who is 40, is at FMC Lexington in Kentucky.

 Her projected release date is a little more than half a year from

 now.   See ECF No. 391-1, PageID # 1765;

 https://www.bop.gov/inmateloc/ (input Register Number 15327-022)

 (last visited January 15, 2021).

             FMC Lexington houses 1,110 male and female inmates,

 with 171 in its camp, where Phillips is housed.          See ECF No. 391,

 PageID # 1749; https://www.bop.gov/locations/institutions/lex/

 (last visited January 15, 2021).          As of the morning of January

 15, 2021, FMC Lexington and its camp have an extensive COVID-19

 problem, with 439 active cases of COVID-19 in its inmate

 population and 11 active cases of COVID-19 in its staff.               FMC

 Lexington and its camp have had 290 inmates and 57 staff members

 recover from COVID-19.      Nine inmates but no staff have died at

 the facility.     See https://www.bop.gov/coronavirus/index.jsp

 (last visited January 15, 2021).          It is not clear how many people

 at the camp in which Phillips is incarcerated have had COVID-19,

 as the numbers published on the BOP website combine the totals

 for the FMC and its camp and do not break down the numbers by

 gender.

             Phillips does not claim to have any medical condition

 that puts her at risk of a severe case of COVID-19.              She


                                       2
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 3 of 18   PageID #: 1823



 contracted COVID-19 in December 2020 and was asymptomatic.             See

 ECF Nos. 391-1, PageID # 177, 392-1, PageID # 1801, and 393-2,

 PageID # 1818.

 III.        ANALYSIS.

             Phillips’s compassionate release request is governed by

 18 U.S.C. § 3582(c)(1)(A), which provides:

             [T]he court . . . upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--

             (i) extraordinary and compelling reasons
             warrant such a reduction . . . .

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 her administrative remedies or that 30 days have passed since she

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

                                       3
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 4 of 18   PageID #: 1824



 the Sentencing Commission’s policy statements.          United States v.

 Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

             A.    Phillips Has Satisfied the Time-lapse Requirement
                   of 18 U.S.C. § 3582(c)(1)(A).

             The Government argues that the exhaustion requirement

 is jurisdictional and that Phillips failed to exhaust her prison

 remedies, stating that the Bureau of Prisons could find no record

 that Phillips made a compassionate release request to her warden.

 However, this court has already stated that it views the

 exhaustion prerequisite as a statutory claims-processing

 requirement, not a matter of subject matter jurisdiction.            See

 United States v. Drummondo-Farias, 2020 WL 2616119, at *3 (D.

 Haw. May 19, 2020).      Moreover, although counsel explained that a

 copy was not attached to the motion because counsel did not have

 a copy of it, a copy of the November 16, 2020, request to the

 warden was attached to the Reply.         See ECF No. 393-1, PageID

 # 1816.    Also attached to the reply is an email from “LEX-

 ExecAssistant-S@bop.gov” that confirms receipt of the request.

 See ECF No. 393-2, PageID # 1818.

             While Phillips’s original pro se motion was filed with

 this court before she had requested relief from her warden, the

 court appointed counsel for her, and, by the time her counsel

 filed the permitted supplemental motion, more than 30 days had

 elapsed from the request to the prison warden.          This court counts



                                       4
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 5 of 18   PageID #: 1825



 the time from counsel’s filing and finds that Phillips has

 fulfilled the first requirement of § 3582(c)(1)(A).

             B.    This Court Has Discretion in Determining Whether
                   Extraordinary and Compelling Reasons Justify a
                   Reduced Sentence.

             This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

 This court has also stated that, in reading § 3582(c)(1)(A) as

 providing for considerable judicial discretion, the court is well

 aware of the absence of an amended policy statement from the

 Sentencing Commission reflecting the discretion given to courts

 when Congress amended the statute to allow inmates themselves to

 file compassionate release motions.        See United States v. Apao,

 2020 WL 6700133 (D. Haw. Nov. 13, 2020); United States v. Mau,

 2020 WL 6153581 (D. Haw. Oct. 20, 2020); United States v. Scher,

 2020 WL 3086234, at *2 (D. Haw. June 10, 2020); United States v.

 Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun. 9, 2020); United

 States v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

             Specifically, this court has recognized that an

 Application Note to a relevant sentencing guideline is outdated.


                                       5
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 6 of 18   PageID #: 1826



 This court continues to view its discretion as not limited by

 Sentencing Commission pronouncements that are now at odds with

 the congressional intent behind recent statutory amendments.             See

 Mau, 2020 WL 6153581; see also United States v. Brooker, 976 F.3d

 228, 235-36 (2d Cir. 2020) (“[W]e read the Guideline as

 surviving, but now applying only to those motions that the BOP

 has made.”); cf. United States v. Ruffin, 978 F.3d 1000, 1007-8

 (6th Cir. 2020) (noting that some courts have held that the

 Application Note is not “applicable,” but not deciding the

 issue).

             C.    Phillips Has Not Demonstrated Early Release Is
                   Appropriate.

             Phillips contends that extraordinary and compelling

 circumstances justify her early release.         She relies on the lack

 of a halfway house in Hawaii and the COVID-19 virus, which is

 present at FMC Lexington, where she is housed.          Neither is

 persuasive.

                   1.    The Lack of a Halfway House is not an
                         Extraordinary and Compelling Circumstance.

             In Phillips’s pro se motion of November 9, 2020, she

 complains about the lack of a halfway house in Hawaii.            Given the

 absence of a halfway house, Phillips argues that she should be

 released to home confinement.       See ECF No. 382.     Phillips fails

 to demonstrate that the lack of a halfway house in Hawaii is an

 extraordinary and compelling circumstance justifying her release.


                                       6
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 7 of 18   PageID #: 1827



             Under 18 U.S.C. § 3624(c)(1),

             The Director of the Bureau of Prisons shall,
             to the extent practicable, ensure that a
             prisoner serving a term of imprisonment
             spends a portion of the final months of that
             term (not to exceed 12 months), under
             conditions that will afford that prisoner a
             reasonable opportunity to adjust to and
             prepare for the reentry of that prisoner into
             the community. Such conditions may include a
             community correctional facility.

             Under 18 U.S.C. § 3624(c)(2),

             The authority under this subsection may be
             used to place a prisoner in home confinement
             for the shorter of 10 percent of the term of
             imprisonment of that prisoner or 6 months.
             The Bureau of Prisons shall, to the extent
             practicable, place prisoners with lower risk
             levels and lower needs on home confinement
             for the maximum amount of time permitted
             under this paragraph.

             These subsections do not mandate Phillips’s release to

 a halfway house or to home confinement.         First, § 3624(c)(1)

 requires only that, “to the extent practicable,” Phillips spend a

 portion of the final months of her sentence “under conditions

 that will afford [her] a reasonable opportunity to adjust to and

 prepare for the reentry of that prisoner into the community.”

 Second, § 3624(c)(2) authorizes, but does not require, the BOP to

 place Phillips in home confinement.        “Nothing in § 3624(c)

 indicates any intention to encroach upon the Bureau’s authority

 to decide where the prisoner may be confined during the

 pre-release period.”      Prows v. Fed. Bureau of Prisons, 981 F.2d

 466, 469 (10th Cir. 1992).

                                       7
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 8 of 18   PageID #: 1828



             The Ninth Circuit has held that 18 U.S.C. § 3624 does

 not require all prisoners to be considered for placement or

 actually placed in a re-entry confinement center or halfway

 house.    See United States v. Laughlin, 933 F.2d 786, 789 (9th

 Cir. 1991) (“Nothing in the language of section 3624(c) mandates

 that all prisoners pass through a community treatment center en

 route to a free society.”).       In Lauglin, the defendant argued

 that “the government’s failure to coordinate his release through

 a community treatment center violated 18 U.S.C. § 3624(c).”             Id.

 In rejecting that argument, the Ninth Circuit noted that the BOP

 could consider an array of options under the statute.            Id.

 Accordingly, this court has stated that it does not read 18

 U.S.C. § 3624(c) as requiring the BOP to consider a defendant for

 residential reentry center or halfway house placement, as the

 statute allows the BOP to consider a range of options, “to the

 extent practicable.”      See Veloria v. McGrew, 2008 WL 2736033, at

 *3 (D. Haw. July 11, 2008).

             Moreover, once a defendant has been sentenced to a term

 of imprisonment, he or she is “committed to the custody of the

 Bureau of Prisons until the expiration of the term imposed.”             18

 U.S.C. § 3621(a).     The BOP is charged with designating “the place

 of the prisoner’s imprisonment.”          18 U.S.C. § 3621(b).    Federal

 courts have long held that § 3621(b) gives the executive branch

 through its designee, the BOP, authority to determine a


                                       8
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 9 of 18   PageID #: 1829



 defendant’s place of confinement.         A court cannot order the BOP

 to house an individual in any particular location.           See United

 States v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984); see also

 United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011).

 While that certainly does not mean the court is forced to deny

 compassionate release, this court notes that Phillips has not

 established in the record that, but for the absence of a halfway

 house in Hawaii, she would be released from prison early.            For

 example, she does not establish that she is ineligible for

 release to a halfway house near FMC Lexington.

                   2.    Phillips Does Not Show Other Reasons
                         Justifying Early Release.

             According to the CDC, a person’s risk of a severe

 illness (one that may require hospitalization, intensive care, or

 a ventalator) from COVID-19 increases with age.          The CDC website

 explains that “people in their 50s are at higher risk for severe

 illness than people in their 40s.         Similarly, people in their 60s

 or 70s are, in general, at higher risk for severe illness than

 people in their 50s.      The greatest risk for severe illness from

 COVID-19 is among those aged 85 or older.”

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 older-adults.html (last visited January 11, 2021).           Phillips is

 40.




                                       9
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 10 of 18   PageID #: 1830



             The CDC currently lists the following conditions for

  people of any age as creating an increased risk of a severe

  illness from COVID-19:

             *Cancer

             *Chronic kidney disease

             *COPD (chronic obstructive pulmonary disease)

             *Down Syndrome

             *heart conditions, such as heart failure, coronary
             artery disease, or cardiomyopathies

             *Immunocompromised state (weakened immune system) from
             solid organ transplant

             *Obesity (body mass index [BMI] of 30 kg/m2 or higher
             but < 40 kg/m2)

             *Severe Obesity (BMI $ 40 kg/m2)

             *Pregnancy

             *Sickle cell disease

             *Smoking

             *Type 2 diabetes mellitus

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

  people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

  ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

  roups-at-higher-risk.html (last visited January 14, 2021).

             The CDC also lists the following as possibly increasing

  the risk of a severe illness from COVID-19:

             *Asthma (moderate-to-severe)



                                      10
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 11 of 18   PageID #: 1831



               *Cerebrovascular disease (affects blood vessels and
               blood supply to the brain)

               *Cystic fibrosis

               *Hypertension or high blood pressure

               *Immunocompromised state (weakened immune system) from
               blood or bone marrow transplant, immune deficiencies,
               HIV, use of corticosteroids, or use of other immune
               weakening medicines

               *Neurologic conditions, such as dementia

               *Liver disease

               *Overweight (BMI > 25 kg/m2, but < 30 kg/m2)

               *Pulmonary fibrosis (having damaged or scarred lung
               tissues)

               *Thalassemia (a type of blood disorder)

               *Type 1 diabetes mellitus

  Id.

               Phillips presents no evidence that she is at increased

  risk of a severe case of COVID-19.        Instead, she argues that the

  number of prisoners at her facility who have COVID-19 increases

  her risk of a severe case of it.         This argument, without more,

  does not persuade this court that early release is warranted in

  this case.    Taking the argument to its logical conclusion,

  everyone at FMC Lexington should be released immediately.            This

  might be a good social policy, but it appears to this court to go

  beyond what Congress intended.

               In fact, Phillips’s risk of contracting COVID-19 might

  be lower than that of other inmates at FMC Lexington.            Most

                                      11
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 12 of 18   PageID #: 1832



  notably, Phillips tested positive for COVID-19 in December 2020

  and does not claim to have had a severe case of the disease.

  That raises two issues.

              First, if she did not develop complications during her

  December infection, it is not clear whether she will likely

  develop complications if reinfected.        See Richard L. Tillett, et

  al, Genomic Evidence for Reinfection with SARS-CoV-2: a Case

  Study, Oct. 12, 2020,

  https://www.thelancet.com/journals/laninf/article/PIIS1473-3099(2

  0)30764-7/fulltext (noting that, in a reinfection of a Nevada

  man, his symptoms were more severe, but also recognizing that in

  other cases of possible reinfection, there was no difference in

  the severity of symptoms).      There is no way for this court to

  know whether Phillips’s test was a false positive, but, if the

  test was accurate, it appears that she may have survived the

  virus without developing serious complications.

              Second, this court cannot conclude that there is a

  substantial risk that Phillips will be reinfected.          There is

  anecdotal evidence that a handful of people have been reinfected

  with COVID-19.    See id. (discussing a Nevada man who appears to

  have been reinfected with COVID-19); Nate Wood, Nevada lab

  confirms 1st coronavirus reinfection in the US, ABC News, Aug.

  28, 2020,

  https://abcnews.go.com/Health/nevada-lab-confirms-1st-coronavirus


                                      12
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 13 of 18   PageID #: 1833



  -reinfection-us/story?id=72691353 (same); Maura Hohman, COVID-19

  reinfection: Can you get coronavirus twice? What does reinfection

  mean?, Today, Sept. 10, 2020,

  https://www.today.com/health/covid-19-reinfection-can-you-get-cor

  onavirus-twice-what-does-t190764 (reporting that 4 people have

  been reinfected).     For example, there are reports that “[a] Hong

  Kong man who was initially infected with the coronavirus in March

  and made a full recovery was reinfected more than four months

  later after a trip abroad.”      Adam Taylor and Ariana Eunjung Cha,

  First Coronavirus Reinfection Documented in Hong Kong,

  Researchers Say, Washington Post, August 24, 2020,

  https://www.washingtonpost.comhealth/2020/08/24/coronavirus-reinf

  ection-hong-kong/.     The CDC recognizes that “Cases of reinfection

  of COVID-19 have been reported but are rare.         In general,

  reinfection means a person was infected (got sick) once,

  recovered, and then later became infected again.          Based on what

  we know from similar viruses, some reinfections are expected.”

  https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarant

  ine.html (last visited January 11, 2021).

             Moreover, individuals may have at least some immunity

  against future infection, although the strength and length of

  that immunity has not been established.

  See https://www.nytimes.com/2020/08/14/world/covid-19-coronavirus

  .html#link-10cd68e7 (last visited September 23, 2020); see also


                                      13
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 14 of 18   PageID #: 1834



  Dennis Thompson, COVID-19 Immunity Might Last at Least 8 Months

  (Dec. 31, 2020),

  https://consumer.healthday.com/1-4-covid-19-immunity-might-last-a

  t-least-8-months-study-2649661098.html; Apoorva Mandavilli, You

  May Have Antibodies After Coronavirus Infection.          But Not for

  Long, N.Y. Times, June 18, 2020,

  https://www.nytimes.com/2020/06/18/health/coronavirus-antibodies.

  html (indicating that COVID-19 antibodies may only last 2 to 3

  months) (last visited September 23, 2020)).         Additionally, it is

  unclear how quickly mutations of the virus may spread, and they

  may be controllable with existing vaccines.         See Why New

  Coronavirus Mutations May Not Spread as Fast as You Fear (Jan. 4,

  2021),

  https://this.kiji.is/718708789861793792?c=592622757532812385.

             However, other articles have indicated that individuals

  infected with COVID-19 are likely to remain immune even after

  their antibody count drops.      These articles indicate that the

  body might retain immunological memory that allows it to quickly

  produce new antibodies to respond to a second infection.

  Additionally, the remaining antibodies might even be sufficient

  to knock off COVID-19.      “A decline in antibodies is normal after

  a few weeks, and people are protected from the coronavirus in

  other ways.”    Apoorva Mandavilli, Can You Get COVID-19 Again?

  It’s Very Unlikely, Experts Say, N.Y. Times, July 22, 2020,


                                      14
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 15 of 18   PageID #: 1835



  https://www.nytimes.com/2020/07/22/health/covid-antibodies-herd-i

  mmunity.html; see also Martin Finucane, Here’s What You Need To

  Know About Fading Coronavirus Antibodies, Boston Globe, July 23,

  2020,

  https://www.bostonglobe.com/2020/07/23/nation/heres-what-you-need

  -know-about-fading-coronavirus-antibodies/.

             This court is acutely aware that, at this point, no one

  completely understands how COVID-19 operates.         This court is

  therefore in no position to make a definitive determination about

  Phillips’s risk of reinfection.

             The combination of Phillips’s youth, lack of medical

  conditions placing her at identified risk of a severe case of

  COVID-19, lack of a severe case of COVID-19 when she did contract

  the disease, and the potential for having some form of immunity

  cannot be ignored in determining whether Phillips establishes

  extraordinary and compelling reasons warranting a reduction in

  her sentence.

             The court next turns to an examination of factors set

  forth in § 3553(a), which is part of examining not only whether

  extraordinary and compelling reasons warrant a sentence

  reduction, but also of the court’s analysis of the third

  compassionate release factor (whether early release is consistent

  with Sentencing Commission policy statements).          Over and above

  Phillips’s youth, lack of medical conditions, and the situation


                                      15
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 16 of 18    PageID #: 1836



  at her camp, several factors favor release: 1) Phillips’s

  criminal actions were nonviolent, see Presentence Investigation

  Report, ECF No. 262, PageID #s 1035-48; 2) Phillips has no

  history of violence, aside from pushing a victim in her attempt

  to get away when she was caught stealing from the victim’s car,

  id., PageID #s 1051-54; 3) Phillips says she has only one prison

  disciplinary record for unauthorized communication with another

  inmate in 2013, see ECF No. 382, PageID # 1709, ECF No. 391-1,

  PageID # 1773 (indicating “mail abuse” in 2013); 4) Phillips is

  serving her sentence in a minimum-security satellite camp, see

  ECF No. 391, PageID # 1749; and 4) Phillips made attempts in

  prison to rehabilitate herself by taking educational programs,

  see ECF No. 382, PageID # 1709, ECF No. 382-1, PageID # 1712; ECF

  No. 35-11, PageID # 426.

             On the other hand, there are several factors suggesting

  that early release should be denied.        At the time of Phillips’s

  sentencing, this court determined that a 120-month sentence

  appropriately reflected the seriousness of her offense, promoted

  respect for the law, and appropriately punished her for her drug

  crimes, which involved significant amounts of drugs.             This was a

  below-guidelines sentence.      It was also below what the Government

  recommended.    Although Phillips does not have much time remaining

  on her sentence, she has not served the full sentence imposed.

  Phillips also has an extensive criminal record, which might show


                                      16
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 17 of 18   PageID #: 1837



  that she could be a danger to the community if she is released

  and returns to criminal activity.        See Presentence Investigation

  Report, ECF No. 262, PageID #s 1051-54.        Of course, this court

  hopes that Phillips will lead a law-abiding life once released.

  This court is also troubled by the lack of a detailed release

  plan, as Phillips’s motion only says that she should start her

  term of supervised release, see ECF No. 391, PageID # 1758,

  although she states in her Reply that she intends to live with

  her mother and daughter, see ECF No. 393, PageID # 1812.

              Under § 3582(c)(1)(A), only extraordinary and

  compelling reasons can justify a reduction in an inmate’s

  sentence.    Having balanced the seriousness of Phillips’s crime,

  the amount of time remaining on her sentence, her conduct while

  incarcerated, her criminal history, and the totality of the

  medical information she has submitted, this court determines that

  the reasons raised by Phillips, while important, do not rise to

  the level of being extraordinary and compelling such that a

  reduction in her sentence is warranted.

              For the same reasons, Phillips has not satisfied

  § 3582(c)(1)(A)’s third requirement: she has not shown that

  release would be consistent with the Sentencing Commission’s

  policy statements.     Like the statute itself, the applicable

  policy statement indicates that a court may only reduce a term of

  imprisonment if extraordinary and compelling reasons support the


                                      17
Case 1:13-cr-00021-SOM Document 394 Filed 01/15/21 Page 18 of 18    PageID #: 1838



  reduction.     See U.S.S.G. § 1B1.13.      Phillips has not made such a

  showing.

  III.         CONCLUSION.

               Phillips’s request for compassionate release under 18

  U.S.C. § 3582(c)(1)(A) is denied.

               It is so ordered.

               DATED: Honolulu, Hawaii, January 15, 2021.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




  United States v. Phillips, Cr. No. 13-00021 SOM (04); ORDER DENYING DEFENDANT
  ROCHELLE PHILLIPS’S MOTION FOR COMPASSIONATE RELEASE




                                       18
